Citation Nr: 1426882	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Evaluation of trigger finger, long and ring finger, with scars to palm and ring finger (major hand), initially rated as 10 percent disabling.

2.  Evaluation of traumatic brain injury (TBI), initially rated as 10 percent disabling.

3.  Evaluation of bilateral hearing loss, initially rated as noncompensable.

4.  Entitlement to service connection for lung cancer, status-post lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which granted service connection for trigger finger, traumatic brain injury, and bilateral hearing loss, as well as denied service connection for lung cancer.

The Virtual VA claims file has been reviewed.  There are currently no documents pertaining to the Veteran in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given that the Veteran, through his representative, is asserting that the symptoms of his service-connected trigger finger, long and ring fingers, with scars, traumatic brain injury, and bilateral hearing loss worsened since his 2009 VA examinations and are more severe than presently evaluated, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected trigger finger, long and ring fingers, with scars, traumatic brain injury, and bilateral hearing loss on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this case, the Veteran has not yet been provided with a VA examination as to the claim for service connection of lung cancer, status-post lobectomy, so the Board may determine whether this disorder is related to his active service.  The Board observes that the Veteran asserted that his lung cancer is related to his duties in service.  A remand is therefore warranted to obtain an opinion on the question of whether the Veteran's lung cancer, status-post lobectomy it is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

The Board observes that the Veteran's Virtual VA claims file contains a notice of a rating decision, dated in December 2013, indicating that the Veteran was granted service connection in relation to a claim received in July 2013.  However, neither the claim nor the rating decision have been associated with the claims file.  Additionally, the notice makes no mention of what disability is the subject of the grant of service connection, nor discloses the disability rating or effective date assigned.  These documents have not been associated with the Veteran's paper claims file, and as previously mentioned, there are no documents located in the Veterans Benefits Management System.  As such, the RO is to issue an appropriate rating decision as to the grant of service connection and associate a copy of such a rating decision and notice thereof with his claims file, as well as any additional documents related to the original claim.

The Board also observes that VA treatment records, dated since February 2011 have been associated with his Virtual VA electronic claims file.  However, the Veteran has not waived RO review with regard to the claims on appeal.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since February 2011.

2.  Schedule the Veteran for a VA hand and fingers examination to ascertain the current severity and manifestations of his service-connected trigger finger, long and ring finger, with scars to the palm and ring finger (major hand).  The examination report should also address the nature and severity of the scars to the palm and ring finger.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected traumatic brain injury.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  

5.  Schedule the Veteran for a VA respiratory examination to determine whether the Veteran's lung cancer, status-post lobectomy, is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that lung cancer, status-post lobectomy is related to any in-service event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

6.  The RO/AMC associate the December 2013 rating decision granting service connection, as well as any related documents and evidence, with the Veteran's paper and electronic claims file.  

7.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



